Contrary to the plaintiffs’ contentions, the Supreme Court properly granted that branch of the motion of the defendant Dorothy A. Phillips, individually and as court attorney referee, which was pursuant to CPLR 3211 (a) (7) to dismiss the complaint insofar as asserted against her. Since the factual allegations of the complaint against Phillips merely asserted conduct by her in her official capacity as a court attorney referee, which is immune from suit under the doctrine of judicial immunity (see Mosher-Simons v County of Allegany, 99 NY2d 214, 219 [2002]; Tarter v State of New York, 68 NY2d 511, 517-518 [1986]; Alvarez v Snyder, 264 AD2d 27, 34 [2000], cert denied sub nom. Diaz v Snyder, 531 US 1158 [2001]; Misek-Falkoff v Donovan, 250 AD2d 579 [1998]; Colin v County of Suffolk, 181 AD2d 653, 654 [1992]; Lombardoni v Boccaccio, 121 AD2d 828, 829 [1986]), the allegations failed to state a cause of action against her (see Young v Campbell, 87 AD3d 692, 693-694 [2011], lv denied 18 NY3d 801 [2011]; Davey v State of New York, 31 AD3d 600 [2006]; Alex-Mitchell: El v State of New York, 2 AD3d 549, 551-552 [2003]; Sassower v Finnerty, 96 AD2d 585, 586-587 [1983]).
The plaintiffs’ remaining contentions are without merit. Mastro, A.RJ., Angiolillo, Florio and Chambers, JJ., concur. [Prior Case History: 30 Mise 3d 891.]